This is an original application for writ of habeas corpus.
Applicant is a boy between thirteen and fourteen years of age. The offense with which he was charged is felony theft. He was tried, however, as a delinquent before Judge Turner, district judge, without the intervention of a jury and given a term of five years in the juvenile training school or reformatory at Gatesville. He filed his plea for suspended sentence. This was decided adversely to him by the court. The judge pronounced sentence and committed him to the reformatory. He gave notice of appeal, and was granted ninety days in which to file statement of facts and bills of exception. This time has not elapsed. He was then sent to the reformatory.
This presents several questions of serious import. The right of trial by jury on the issues of fact and plea of suspended sentence are raised, and the validity of the court's action ignoring both questions, and the incarceration in the reformatory pending his appeal. Other matters are also suggested. Without deciding these now, we are of opinion the application should be granted, and the writ awarded, which we now order, and that it be returnable before this court on the 6th day of October, 1920.
He will be granted bail in the sum of $750, to be taken and approved by the sheriff of Coryell County in the terms of the law for his appearance before the Court of Criminal Appeals, to abide the judgment and order of said court. The writ will be issued against the Superintendent of the Juvenile Training School at Gatesville, to be served by the sheriff of Coryell County upon said superintendent.
Bail granted. *Page 127